DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objections to the Drawings
	The drawing disclosure is objected to for the following reasons:
The four triangular-shaped feet are shown with a curved corner and a flat corner in Fig. 2; however, in Fig. 8, they are shown with two flat corners.

    PNG
    media_image1.png
    973
    1428
    media_image1.png
    Greyscale

Detail of Fig. 2 (top left) showing a magnified view of an example of one foot with a curved corner and a detail of Fig. 8 (bottom right) showing a magnified view of an example of one foot with two flat corners.


In Fig. 9 there are section portions of the claimed design that are not shaded with oblique parallel lines to be distinguished as a section portion. See 37 CFR 1.84(h)(3). 

    PNG
    media_image2.png
    1245
    1135
    media_image2.png
    Greyscale

Fig. 9 showing the section portions not shaded with oblique parallel lines.

The cross-sectional view of Fig. 9 shows internal construction that are only seen in the cross-sectional view and are included purely to show mechanical and functional features. Sectional views presented solely for the purpose of showing the internal construction or functional/ mechanical features are unnecessary and may lead to confusion as to the scope of the claimed design. The examiner should object to such views and require their cancellation. See MPEP 1503.02(I) third paragraph.

    PNG
    media_image3.png
    731
    1485
    media_image3.png
    Greyscale

Detail of Fig. 9 showing internal construction. 

	Correction is required to make the shape of the feet consistent between views and to cancel Fig. 9 of the drawing disclosure and amend the specification to cancel the Fig. 9 description, and to amend Fig. 3 so that there are no cross-sectional markers. See replacement drawing instructions below. 



Rejection Under 35 U.S.C. 112(a) and (b)
The claim is rejected under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.

The claim is indefinite and non-enabling for the following reasons:
In Fig. 9, there are two shapes, shaded grey in the image below, that cannot be understood when comparing it with Fig. 2 and the entire drawing disclosure. It is unclear what these corner support portions looks like because of the shapes and contours shown in Fig. 9.  

    PNG
    media_image4.png
    766
    1382
    media_image4.png
    Greyscale

Detail of Fig. 9 showing the two shapes that cannot be understood.

In Fig. 9, there are two horizontal rectangular features shaded grey in the image below, one having upward oriented appendages on each end, that are only seen in this cross-sectional view. The two rectangular features are not seen in the rest of the drawing disclosure which makes the appearance of the ends of the horizontal features unclear.

    PNG
    media_image5.png
    772
    1382
    media_image5.png
    Greyscale

Detail of Fig. 9 showing the ends of the rectangular shapes that cannot be understood.

The appearance and scope of the claim is uncertain due to a lack of clarity regarding the appearance of the support corners due to the shapes in Fig. 9 that cannot be understood and the appearance of the two horizontal rectangular features in Fig. 9 that cannot be understood, which renders the claim non-enabled and indefinite under 35 U.S.C. 112, paragraphs (a) and (b).

Applicant may disclaim the areas or portions of the design which are considered indefinite and nonenabling in the rejection under 35 U.S.C. 112 above by converting them to broken lines and amend the specification to include a statement that the portions of the plant shade shown in broken lines form no part of the claimed design.

In order to overcome this rejection, the scope and appearance of the claim must be clarified. It is recommended to cancel Fig. 9 from the drawing disclosure and amend the specification to cancel the Fig. 9 description, and to amend Fig. 3 so that there are no cross-sectional markers. Any amendment must not introduce new matter and must meet the written description requirement of 35 U.S.C. 112(a). That is, it must be apparent that applicant was in possession of the amended design at the time of filing.  This pertains to the addition or removal of parts of the design, as well as the conversion of solid lines to broken lines and vice versa. See 35 U.S.C. 132 and 37 CFR 1.121(f) for new matter. 

Replacement Drawings Instructions
In any attempt to submit a new drawing, care must be exercised to avoid introduction of anything which could be construed to be new matter, the same being prohibited by 35 U.S.C. 132 and 37 CFR 1.121.

Any amended replacement-drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The new drawing should not be labeled as “amended.” Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Conclusion
Accordingly, the claim stands rejected under 35 U.S.C. 112(a) and (b), as set forth above. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE DOYLE whose telephone number is (571)272-9605. The examiner can normally be reached Monday - Friday, 8 a.m. - 5 p.m..

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Fox can be reached on 571-272-4456. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.D./Examiner, Art Unit 2914                                                                                                                                                                                                        
/TRACEY J BELL/Acting Supervisory Patent Examiner, Art Unit 2922